DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed 12/9/2020 which was in response to the office action mailed 9/9/2020 (hereinafter the prior office action).
Claim(s) 1-20 is/are pending. 
Claim(s) 1-2, 4-11 and 13-20 is/are amended.
Claim(s) 1, 18 and 20 is/are independent.
Applicant’s amendments have overcome prior Claim objection(s).
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 
Applicant’s amendments have necessitated new rejection(s) based on 35 U.S.C. 112.
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 101.

Response to Arguments
Applicant’s arguments, filed 12/9/2020, have been fully considered but they are not persuasive.

Applicant mentions in the last paragraph of Pg. 12 in “Remarks” regarding the prior art of Mark (Fig. 5A) teaching the preamble of claim 1 that “using a CAD model does not equate to generating a CAD model.” Applicant further elaborates in Pg. 12-13 that “adjusting printing or slicing parameters (or toolpaths) as described at ¶ [0142] of Mark does not equate to generating a CAD model.”

Examiner respectfully disagrees because Mark explicitly teaches generating a CAD model (Para. 58)



Further, applicant mentions in Pg. 13 in “Remarks” regarding FIG. 5A and ¶ [0130] of Mark teaching the newly amended “determining” limitation of claim 1 that “storing and processing a three dimensional model by a CAD program on a server does not equate to determining, in a library-CAD model, a nominal model-interface traversing a nominal model corresponding to a workpiece.” Applicant further elaborates in Pg. 13-14 regarding ¶ [0130] and FIG. 29A of Mark that “the boundary shape in Mark is not determined in a library-CAD model. Additionally, the boundary shape in Mark does not equate to a nominal model-interface traversing a nominal model corresponding to a workpiece. The boundary shape in Mark does not equate to a nominal model- interface as that term is recited in claim 1 and described in Applicant's specification. Additionally, the measured surface profile in Mark does not equate to a nominal model corresponding to a workpiece.” 

Examiner respectfully disagrees because Mark teaches that a crop plane traverses CAD model, i.e. library-CAD model, where the crop plane is determined for alignment purposes, and where the CAD model is a nominal model of the aerofoil, i.e. workpiece (Fig. 4, Para. 49).



Further, applicant mentions in Pg. 14 in “Remarks” regarding ¶ [0138] of Mark teaching the “comparing” limitation of claim 1 that “the boundary shape in Mark does not equate to a nominal model-interface of a library-CAD model.” 

Examiner respectfully notes that this is a repetition of Applicant’s arguments in Pg. 13-14 regarding the “determining” limitation (see response to those arguments above).



Further, applicant mentions in Pg. 14 in “Remarks” regarding ¶¶ [0139] and [0191] of Mark teaching the “generating” limitation of claim 1 that “the boundary shape in Mark does not equate to a model of an extension segment configured to be additively printed on the workpiece-interface of the workpiece. Additionally, neither a toolpath nor a measured surface profile equates to a nominal model-interface. As claimed, the nominal model-interface is determined in a library-CAD model. However, neither the toolpath nor the measured surface profile are determined in a library-CAD model.” 

Examiner respectfully disagrees because Mark already teaches that a crop plane traverses CAD model, i.e. library-CAD model, where the crop plane is determined for alignment purposes, and where the CAD model is a nominal model of the aerofoil, i.e. workpiece (Fig. 4, Para. 49). Para. 139 and 191 of Mark additionally teach modeling of the extension segment



Further, applicant mentions in Pg. 15 in “Remarks” that “the combination of Mark and Das as does not teach or even suggest generating a CAD model that includes an extension segment conforming to a workpiece-interface.” Applicant further elaborates in Pg. 15 that “a review of Das did not reveal one mention of generating a CAD model that includes an extension segment conforming to a workpiece-interface.” Applicant concludes in Pg. 15 that “Das proposes "conforming the shape of the component and extending the existing microstructure into the repaired section" by way of such remelting of the base layer, and by way of such maintaining a constant melt pool, which does not teach or even suggest generating a CAD model that includes an extension segment conforming to a workpiece-interface.” 

Examiner respectfully disagrees because Das was only cited to teach in claim 1 an extension segment conforming to a workpiece-interface (Para. 133). It is Mark which teaches the details of the CAD model as claimed, and thus, it is the combination of Mark and Das, and not taken individually, which teach the claim limitations.



Further, applicant mentions in Pg. 16 in “Remarks” that “Accordingly, claim 1 patentably defines over the combination of Mark and Das for at least the foregoing reasons. Applicant also respectfully submits that the dependent claims patentably define over the cited references for at least the reasons noted. The patentability of the dependent claims, however, certainly does not hinge on the patentability of claim 1. In particular, some or all of these claims are believed to possess features that are independently patentable, regardless of the patentability of claim 1. For example, the combination of Mark and Das additionally fails to teach or even suggest at least the additional claimed subject matter of claims 2, 3, 6, 8, and 10.”

Examiner respectfully disagrees with the argument(s) regarding the patentability of dependent claims depending on claim 1 because of the response to arguments regarding claim 1. Further, Applicant merely alleges the patentability of the dependent claims and lists several claims as examples of not being taught by the prior art. Applicant's arguments fail to comply with 37 CFR 1.111(b) and 37 CFR 1.111(c) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 3/11/2021 have been considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 1-3, 8-9, 13-15, 17-18 and 20 recite(s) the term “an extension segment” and “an extension segment-CAD model” in multiple instances. The first instance of each of the term in the independent claims should begin with “an”, and these would form the antecedent basis for this limitation in the claim(s). The rest of the terms in the independent claims as well as the dependent claims should begin with “the” in order to refer back to the antecedent basis that has been established by the first instance. For examining purposes, this is how the claim is being interpreted.

The rest of the claim(s) depend(s) upon the above rejected claim(s) 1-3, 8-9, 13-15, 17-18 and 20 which include independent claims 1, 18 and 20 on which the rest of the claims depend, and it/they do not cure(s) the deficiency of the above rejected claim(s), and thus are also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (U.S. Pub. No. 20190009472) (hereinafter “Mark”) in view of DAS et al. (U.S. Pub. No. 2014/0163717) (hereinafter “Das”).

Regarding claim 1, Mark teaches a method of generating a CAD model (Para. 58 - - “generate a lofted CAD model”, where the lofted model is the completed model; Abstract - - “generates a digitized model” “to create an adapted model”, where the adapted model is an adapted CAD model)

that includes an extension segment conforming to a workpiece-interface, (Para. 49 - - “The alignment is performed locally, and once complete the nominal model 30 of the aerofoil blade is extended to allow extraction above the real aerofoil”, where the extended aerofoil blade is the extension segment which conforms by via the alignment)

the method comprising: determining in a library-CAD model, a nominal model-interface comprising a plane traversing the library-CAD model, (Fig. 4, Para. 49 - - crop plane 32 traverses CAD model, i.e. library-CAD model, where the crop plane is determined for alignment purposes)

the library-CAD model comprising a nominal model of an extension segment corresponding to a workpiece or the library-CAD model comprising a nominal model of the workpiece; (Fig. 4, Para. 49 - - CAD model, i.e. library-CAD model, is a nominal model of the aerofoil, i.e. workpiece)

comparing the nominal model-interface of the library-CAD model to a digital representation of a workpiece-interface of the workpiece, (Para. 138 - - processor performs comparison between boundary shapes, measured surface profile, i.e. digital representation, and toolpath)

the digital representation having been obtained using a vision system that has a field of view including the workpiece-interface; (Para. 17 - - “digitized model may be produced” “by optical means such as structured light scanning”, where such scanning utilizes vision system which has a field of view that includes the workpiece-interface)

and generating an extension segment-CAD model comprising a model of an extension segment, (Para. 58 - - “generate a lofted CAD model”, where the lofted model is the completed model)

the extension segment-CAD model differing from the library-CAD model in respect of at least one of a transformation and an extension of the nominal model-interface based at least in part on a comparison of the nominal model-interface to the digital representation of the workpiece-interface, (Para. 139, 191 - - processor generates boundary shape, i.e. model of the extension segment)

the model of the extension segment comprising a model-interface configured to be additively printed on the workpiece-interface of the workpiece. (Fig. 5A, Para. 87 - - additive printing carried out of workpiece extension segment)

But Mark does not explicitly teach an extension segment conforming to a workpiece-interface

However, Das teaches an extension segment conforming to a workpiece-interface (Para. 133 - - alloys conforming to the component shape that extend into the existing microstructure)

Mark and Das are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain CAD modeling for workpiece manufacture.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Mark, by incorporating the above limitation(s) as taught by Das.

One of ordinary skill in the art would have been motivated to do this modification in order to deal with complex geometry of turbine blades, as suggested by Das (Para. 133).



Regarding claim 2, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein generating an extension segment-CAD model comprising a model of an extension segment comprises: extracting the nominal model-interface from a location in the nominal model that corresponds to an expected location of the workpiece-interface of the workpiece. (Para. 191 - - toolpaths for workpiece model are defined/extracted in segments)



Regarding claim 3, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein generating a model of an extension segment comprises: transforming the nominal model-interface based at least in part on the comparison, providing a transformed model-interface conforming to the digital representation of the workpiece-interface; (Para. 138, 170 - - model can be changed/transformed automatically, i.e. based on comparison)

and extending the transformed model-interface, providing a model of the extension segment configured to be additively printed on the workpiece-interface. (Para. 191 - - toolpaths for workpiece model are defined/extracted in segments; Fig. 5A, Para. 87 - - additive printing carried out of workpiece extension segment)



Regarding claim 4, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein transforming the nominal model- interface comprises performing at least one of the following transforming operations to at least a portion of the nominal model-interface: rotating, bending, twisting, shifting, scaling, smoothing, aligning, offsetting, and morphing. (Para. 168 - - toolpaths, i.e. second transforming portion, can be scaled as per internal algorithms; Para. 208 - - groups of crossovers, i.e. first transforming portion, can be shifted according to heuristic or other rule)



Regarding claim 5, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein transforming the nominal model-interface comprises: performing a first transforming operation selected to align at least a first portion of the nominal model-interface with the digital representation of a workpiece-interface, the first transforming operation comprising at least one of a shifting transforming operation and a rotating transforming operation; (Para. 208 - - groups of crossovers, i.e. first transforming portion, can be shifted according to heuristic or other rule)

and performing a second transforming operation selected to align at least a second portion of the nominal model-interface with the digital representation of the workpiece-interface, the second transforming operation comprising at least one of a bending transforming operation and a scaling transforming operation. (Para. 168 - - toolpaths, i.e. second transforming portion, can be scaled as per internal algorithms)



Regarding claim 6, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein extending the transformed model- interface comprises: determining a height of the workpiece based at least in part on the digital representation of the field of view; (Para. 94 - - distance to previous layer, i.e. workpiece height, is determined)

determining a height for the extension segment to be additively printed on the workpiece-interface of the workpiece; (Para. 94 - - corrected Z height of deposition profile of extension segment is determined)

and extending the transformed model-interface in the z-direction by an amount corresponding to the height for the extension segment. (Para. 215 - - model can be extended to account for extension segment)



Regarding claim 7, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein extending the transformed model-interface in the z-direction by an amount corresponding to the height for the extension segment comprises: positioning the transformed model-interface at an elevation corresponding to a build plane of an additive manufacturing machine; (Para. 94 - - distance to previous layer, i.e. workpiece height, is determined)

positioning a copy of the transformed model-interface a distance in the z-direction above the transformed model-interface that corresponds to the height for the extension segment; (Para. 94 - - corrected Z height of deposition profile of extension segment is determined)

and defining the model of the extension segment as extending in the z-direction from the transformed model-interface to the copy of the transformed model-interface. (Para. 215 - - model can be extended to account for extension segment)



Regarding claim 8, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein generating an extension segment-CAD model comprising a model of an extension segment comprises extending the nominal model-interface in the z-direction by an amount corresponding to the height for the extension segment, wherein extending the nominal model-interface comprises: positioning the nominal model-interface at an elevation corresponding to a build plane of an additive manufacturing machine; (Para. 94 - - distance to previous layer, i.e. workpiece height, is determined)

determining a nominal extended-plane of the nominal model corresponding to a top surface of the nominal model, (Para. 104 - - controller maintains, i.e. via determining, the top side/layer of the workpiece; Para. 94 - - distance to previous layer, i.e. workpiece height, is determined)

and positioning the nominal extended-plane of the nominal model a distance in the z-direction above the nominal model-interface that corresponds to the height for the extension segment; (Para. 94 - - corrected Z height of deposition profile of extension segment is determined)

and defining the model of the extension segment as extending in the z-direction from the nominal model-interface to the nominal extended-plane. (Para. 215 - - model can be extended to account for extension segment)



Regarding claim 9, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein generating an extension segment-CAD model comprising a model of an extension segment comprises extending the model-interface in the z-direction by an amount corresponding to the height for the extension segment, wherein extending the nominal model-interface comprises: positioning the nominal model-interface at an elevation corresponding to a build plane of an additive manufacturing machine; (Para. 94 - - distance to previous layer, i.e. workpiece height, is determined)

determining a slice elevation for an extended-plane of the model of the extension segment; (Para. 94 - - corrected Z height of deposition profile of extension segment is determined)

determining a nominal extended-plane in the nominal model, the nominal extended-plane being at an elevation corresponding to the slice elevation for the model of the extension segment; (Para. 104 - - controller maintains, i.e. via determining, the top side/layer of the workpiece; Para. 94 - - distance to previous layer, i.e. workpiece height, is determined)

positioning the nominal extended-plane a distance in the z-direction above the nominal model-interface that corresponds to the slice elevation; (Para. 94 - - positioning is done based on corrected Z height of deposition profile of extension segment)

transforming the nominal extended-plane, providing a transformed extended-plane, (Para. 168 - - toolpaths, i.e. second transforming portion, can be scaled as per internal algorithms; Para. 208 - - groups of crossovers, i.e. first transforming portion, can be shifted according to heuristic or other rule)

the transforming of the nominal extended-plane based at least in part on a comparison of at least one of: the nominal extended-plane to the nominal model-interface and on the position of the nominal extended-plane above the nominal model-interface relative to the height for the extension segment; (Para. 138, 170 - - model can be changed/transformed automatically, i.e. based on comparison)

and defining the model of the extension segment as extending in the z-direction from the model-interface to the nominal extended-plane. (Para. 215 - - model can be extended to account for extension segment)



Regarding claim 10, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein generating the extension segment-CAD model comprises: outputting the model of the extension segment to the extension segment-CAD model. (Para. 139, 191 - - processor generates boundary shape, i.e. model of the extension segment)



Regarding claim 11, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches generating image data comprising the digital representation of the workpiece-interface using the vision system. (Para. 122, 137 - - vision system like camera is used to obtain image of surface profile of workpiece, where workpiece necessarily has to be in field of view in order to be imaged)



Regarding claim 12, the combination of Mark and Das teaches all the limitations of the base claim(s).
Das further teaches wherein the workpiece comprises a compressor blade or a turbine blade for a turbomachine and wherein the extension segment comprises a blade tip. (Para. 131 - - direct SLS used to manufacture turbine blade tips)

Mark and Das are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain CAD modeling for workpiece manufacture.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Mark, by incorporating the above limitation(s) as taught by Das.

One of ordinary skill in the art would have been motivated to do this modification in order to deal with complex geometry of turbine blades, as suggested by Das (Para. 133).



Regarding claim 13, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches generating a CAD model that includes a plurality of extension segments configured to be respectively additively printed on a corresponding plurality of workpieces, (Fig. 5A, Para. 87 - - additive printing carried out of workpiece extension segment)

the method comprising, for each respective one of the plurality of workpieces: determining, in the library-CAD model, a nominal model-interface comprising a plane traversing a respective nominal model in the library-CAD model, the respective nominal model comprising a model of an extension segment corresponding to a respective one of the plurality of workpieces or the respective nominal model comprising a model of the respective one of the plurality of workpieces; (Fig. 5A - - CAD model includes server 2000, i.e. library, containing modeling data, Para. 130 - - boundary shape, i.e. nominal model, is determined)

comparing the respective nominal model-interface of the library-CAD model to a digital representation of a workpiece-interface of the respective one of the plurality of workpieces, (Para. 138 - - processor performs comparison between boundary shapes, measured surface profile, i.e. digital representation, and toolpath)

the digital representation having been obtained using the vision system, the vision system having a field of view including the workpiece-interface of the respective one of the plurality of workpieces; (Para. 122, 137 - - vision system like camera is used to obtain image of surface profile of workpiece, where workpiece necessarily has to be in field of view in order to be imaged)

and generating an extension segment-CAD model comprising a model of an extension segment respectively corresponding to the respective one of the plurality of workpieces, the extension segment-CAD model differing from the library-CAD model in respect of at least one of a transformation and an extension of the respective nominal model-interface based at least in part on a comparison of the nominal model-interface corresponding to the respective one of the plurality of workpieces to the digital representation of the respective one of the plurality of workpieces, (Para. 139, 191 - - processor generates boundary shape, i.e. model of the extension segment)

the model of the extension segment configured to be additively printed on the workpiece-interface of the respective one of the plurality of workpieces. (Fig. 5A, Para. 87 - - additive printing carried out of workpiece extension segment)



Regarding claim 14, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein generating an extension segment-CAD model comprising a model of an extension segment respectively corresponding to the respective one of the plurality of workpieces comprises: extracting the respective nominal model-interface from the respective nominal model at a location that corresponds to an expected location of the workpiece-interface of the respective one of the plurality of workpieces, the respective nominal model-interface corresponding to the respective one of the plurality of workpieces. (Para. 191 - - toolpaths for workpiece model are defined/extracted in segments)



Regarding claim 15, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein generating an extension segment-CAD model comprising a model of an extension segment respectively corresponding to the respective one of the plurality of workpieces comprises: transforming the respective nominal model-interface corresponding to the respective one of the plurality of workpieces based at least in part on the comparison, providing a transformed model-interface conforming to the digital representation of the workpiece-interface of the respective one of the plurality of workpieces; (Para. 138, 170 - - model can be changed/transformed automatically, i.e. based on comparison)

and extending the transformed model-interface, providing a model of an extension segment configured to be additively printed on the workpiece-interface of the respective one of the plurality of workpieces. (Para. 191 - - toolpaths for workpiece model are defined/extracted in segments; Fig. 5A, Para. 87 - - additive printing carried out of workpiece extension segment)



Regarding claim 16, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein generating the extension segment-CAD model comprises: outputting to the extension segment-CAD model, a model of a plurality of extension segments respectively configured to be additively printed on the corresponding workpiece-interface of the respective ones of the plurality of workpieces. (Para. 139, 191 - - processor generates boundary shape, i.e. model of the extension segment; Fig. 5A, Para. 87 - - additive printing carried out of workpiece extension segment)



Regarding claim 17, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches wherein generating an extension segment-CAD model comprising a model of an extension segment comprises: comparing the nominal model-interface of the library-CAD model to a first digital representation of a first workpiece-interface of a first workpiece, (Para. 138 - - processor performs comparison between boundary shapes, measured surface profile, i.e. digital representation, and toolpath)

the first digital representation having been obtained using the vision system, the vision system having a field of view including the first workpiece-interface; (Para. 122, 137 - - vision system like camera is used to obtain image of surface profile of workpiece, where workpiece necessarily has to be in field of view in order to be imaged)

transforming the nominal model-interface based at least in part on the comparison, providing a first transformed model-interface conforming to the first digital representation; (Para. 138, 170 - - model can be changed/transformed automatically, i.e. based on comparison)

extending the first transformed model-interface, providing a first model of a first extension segment configured to be additively printed on the first workpiece-interface of the first workpiece; (Para. 191 - - toolpaths for workpiece model are defined/extracted in segments; Fig. 5A, Para. 87 - - additive printing carried out of workpiece extension segment)

comparing the nominal model-interface of the library-CAD model to a second digital representation of a second workpiece-interface of a second workpiece, (Para. 138 - - processor performs comparison between boundary shapes, measured surface profile, i.e. digital representation, and toolpath)

the second digital representation having been obtained using the vision system, the vision system having a field of view including the second workpiece-interface; (Para. 122, 137 - - vision system like camera is used to obtain image of surface profile of workpiece, where workpiece necessarily has to be in field of view in order to be imaged)

transforming the nominal model-interface based at least in part on the comparison, providing a second transformed model-interface conforming to the second digital representation; (Para. 138, 170 - - model can be changed/transformed automatically, i.e. based on comparison)

extending the second transformed model-interface, providing a second model of a second extension segment configured to be additively printed on the second workpiece-interface of the second workpiece; (Para. 191 - - toolpaths for workpiece model are defined/extracted in segments; Fig. 5A, Para. 87 - - additive printing carried out of workpiece extension segment)

and outputting to an extension segment-CAD model, the first model of the first extension segment and the second model of the second extension segment. (Para. 139, 191 - - processor generates boundary shape, i.e. model of the extension segment)



Regarding claim 18, Mark teaches an additive manufacturing system, (Fig. 5A, Para. 87 - - additive printing carried out)

comprising: a controller operably coupled to a vision system and an additive manufacturing machine, (Para. 122, 137 - - vision system like camera is used to obtain image of surface profile of workpiece to be manufactured)

the controller comprising one or more computer readable medium and one or more processors, the one or more computer readable medium comprising computer-executable instructions, which, when executed by the one or more processors, causes the additive manufacturing system (Para. 131 - - computer processor used in additive manufacturing)

to: determine, in a library-CAD model, a nominal model-interface comprising a plane traversing the library-CAD model, the library-CAD model comprising a nominal model of an extension segment corresponding to a workpiece or the library-CAD model comprising a nominal model of the workpiece; (Fig. 5A - - CAD model includes server 2000, i.e. library, containing modeling data, Para. 130 - - boundary shape, i.e. nominal model, is determined)

compare the nominal model-interface of the library-CAD model to a digital representation of a workpiece-interface of the workpiece, (Para. 138 - - processor performs comparison between boundary shapes, measured surface profile, i.e. digital representation, and toolpath)

the digital representation having been obtained using a vision system that has a field of view including the workpiece-interface; (Para. 122, 137 - - vision system like camera is used to obtain image of surface profile of workpiece, where workpiece necessarily has to be in field of view in order to be imaged)

and generate an extension segment-CAD model comprising a model of an extension segment, the extension segment-CAD model differing from the library-CAD model in respect of at least one of a transformation and an extension of the nominal model-interface based at least in part on a comparison of the nominal model-interface to the digital representation of the workpiece-interface, (Para. 139, 191 - - processor generates boundary shape, i.e. model of the extension segment)

the model of the extension segment comprising a model-interface configured to be additively printed on the workpiece-interface of the workpiece. (Fig. 5A, Para. 87 - - additive printing carried out of workpiece extension segment)

But Mark does not explicitly teach an extension segment

However, Das teaches an extension segment (Para. 133 - - alloys conforming to the component shape that extend into the existing microstructure)

Mark and Das are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain CAD modeling for workpiece manufacture.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Mark, by incorporating the above limitation(s) as taught by Das.

One of ordinary skill in the art would have been motivated to do this modification in order to deal with complex geometry of turbine blades, as suggested by Das (Para. 133).



Regarding claim 19, the combination of Mark and Das teaches all the limitations of the base claim(s).
Mark further teaches at least one of: a vision system configured to capture the digital representation of the workpiece-interface; and an additive manufacturing machine configured to additively print the extension segment on the workpiece. (Para. 122, 137 - - vision system like camera is used to obtain image of surface profile of workpiece to be manufactured; Fig. 5A, Para. 87 - - additive printing carried out)



Regarding claim 20, Mark teaches a non-transitory computer readable medium comprising computer-executable instructions, which, when executed by one or more processors of an additive manufacturing system, causes the additive manufacturing system to: (Para. 131 - - computer processor used in additive manufacturing; Fig. 5A, Para. 87 - - additive printing carried out)

determine in a library-CAD model, a nominal model-interface comprising a plane traversing the library-CAD model, the library-CAD model comprising a nominal model of an extension segment corresponding to a workpiece or the library-CAD model comprising a nominal model of the workpiece; (Fig. 5A - - CAD model includes server 2000, i.e. library, containing modeling data, Para. 130 - - boundary shape, i.e. nominal model, is determined)

compare the nominal model-interface of the library-CAD model to a digital representation of a workpiece-interface of the workpiece, (Para. 138 - - processor performs comparison between boundary shapes, measured surface profile, i.e. digital representation, and toolpath)

the digital representation having been obtained using a vision system that has a field of view including the workpiece-interface; (Para. 122, 137 - - vision system like camera is used to obtain image of surface profile of workpiece, where workpiece necessarily has to be in field of view in order to be imaged)

and generate an extension segment-CAD model comprising a model of an extension segment, the extension segment-CAD model differing from the library-CAD model in respect of at least one of a transformation and an extension of the nominal model-interface based at least in part on a comparison of the nominal model-interface to the digital representation of the workpiece-interface, (Para. 139, 191 - - processor generates boundary shape, i.e. model of the extension segment)

the model of the extension segment comprising a model-interface configured to be additively printed on the workpiece-interface of the workpiece. (Fig. 5A, Para. 87 - - additive printing carried out of workpiece extension segment)

But Mark does not explicitly teach an extension segment

However, Das teaches an extension segment (Para. 133 - - alloys conforming to the component shape that extend into the existing microstructure)

Mark and Das are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain CAD modeling for workpiece manufacture.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Mark, by incorporating the above limitation(s) as taught by Das.

One of ordinary skill in the art would have been motivated to do this modification in order to deal with complex geometry of turbine blades, as suggested by Das (Para. 133).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119